Title: From George Washington to Major General Lafayette, 8–10 March 1779
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


My dear Marquis
Camp at Middle brook March 8th[-10] 1779.
I am mortified exceedingly that my Letter from Philadelphi⟨a,⟩ with the several inclosures, did not reach Boston before your departure from that Port—It was written as soon as Congress had come to a decision upon the several matters which became the subject of the Presidents Letter to you, & was committed (for conveyance) to the Messenger who was charged with his dispatches to that place—how it happened (unless the passage of the North River was interrupted by Ice) that Letters dated in Philadelphia the 29th of Decr should be till the 15th of the following Month on their passage to Boston, is inconceivable—equally so is it, that I have not had the Letters returned to me by Majr Neville, who I am told (but this is no excuse) is indisposed at Fish-kill—His withholding these lette⟨rs⟩ renders it necessary for me to give you the trouble of duplicates by Captn McQueen, who will do me the favor of handing this to you; and whose merits are too well known to you, to stand in need of any recommendation from me.
Monsr la Colombe did me the honor of delivering your favor⟨s⟩ of the 5th, 8th, & 10th of Jany, and will probably, be the bearer of my thanks for the affectionate manner in which you have expressed your Sentiments in your last adieu—than which nothing can be more flattering and pleasing—nor is there any thing more wished for, by me, than oppertunities of giving substantial proofs of the sincerity of my attachment to, & affection for you.

Nothing of importance hath happened since you left us, except the Enemy’s invasion of Georgia, & possession of its capitol; which, tho it may add something to their Supplies on the score of Provisions, will contribute very little to the brilliancy of their arms; for like the defenceless Island of St Lucia, it only required the appearance of force to effect the conquest of it, as the whole Militia of the State did not exceed twelve hundred Men, and many of them disaffected. General Lincoln is assembling a force to dispossess them, & my only fear is, that he will precipitate the attempt before he is fully prepard for the execution.
In New York, and at Rhode Island, the Enemy continued quiet till the 25th Ulto, when an attempt was made by them to surprize the Post at Elizabeth Town, but failing therein, and finding them-selves close pressed, and in danger from detachments advancing towards them from this Army, they retreated precipitately through a Marsh waist deep in Mud, after abandoning all their plunder; but not before they had (according to their wonted custom) Set fire to two or three Houses.
The Regiment of Anspach, and some other Troops, are brought from Rhode Island to New York.
It would my dear Marquis have given me very great pleasure to have answered your expectations respecting Messrs la Colombe & Houden but Congress having experiencd so many unfortunate instances of disgust, and consequent resignations in the army, arising from irregular promotions, and brevet Commissions, that they found it absolutely necessary to discontinue the practice, & had done so before I received your Letters, to the no small disappointment, and loss, of many Gentlemen whom I found in Philadelphia.
We are happy in the repeated assurances, & proofs, of the friendship of our great & good Ally; whom we hope & trust, ere this, may be congratulated on the birth of a Prince; & on the Joy which the nation must derive from an instance of royal felicity—We also flatter ourselves that before this period the Kings of Spain & the two sicilies may be greeted as Allies of the United States—and we are not a little pleased to find from good authority, that the sollicitations, & offers of the Court of Great Britain to the Empress of Russia, have been rejected with disdain—nor are we to be displeased, that overtures from the City of Amsterdam for entering into a commercial Connexion with us have been made in such open & pointed terms—Such favorable sentiments in so many powerful Princes, & States, cannot but be considered in a very honorable, interesting, and pleasing point of view by all those who have struggled with difficulties & misfortune to maintain the rights, & secure the liberties of their Country—But notwithstanding these flattering appearances, the British King, & his Ministers, continue to threaten us with War and desolation. A few Months however must decide whether this, or Peace is to take place—for both we will prepare—& should the former be continued I shall not despair of sharing fresh toils & dangers with you, in the Plains of America; but if the latter succeeds, I can entertain little hopes that the rural amusemts of an infant world—or the contracted stage of an American theatre can withdraw your attention & Services from the gaieties of a Court, and the active part which you will more than probably be called upon to share in the Admn of government. The Soldier will then be transformed into the Statesman, & your employment in this new walk of life will afford you no time to revisit this Continent; or think of friends who lamt yr absence.
The American Troops are again in Hutts, but in a more agreeable, & fertile country, than they were last Winter at Valley forge; & are better clad and more healthy than they have ever been since the formation of the Army. Mrs Washington is now with me, and makes a cordial tender of her best regards to you—& if those of strangers can be offered with propriety & will be accepte we respectively wish to have them added to your amiable Lady. We hope, & trust, that your passage has been short, agreeable, and safe & that you are as happy as the Smiles of a gracious Prince—beloved wife—warm friends—and high expectations can make you. I have now I think, complied with your request in writing you a long letter, and shall only add that with the purest Sentiments of attachment, & the warmest friendship & regard, I am—My dear Marquis Yr most Affecte & obligd Servt
Go: Washington
P.S. Harrison and Mead are in Virga—all the other Gentn of My Suit join most cordially in tendering their best respects to you.
March 10th
I have this moment receivd the letters which were in the hands of Majr Neville; accompanied by yr favors of the 7th & 11th of Jany. the Majr himself is not yet arrived at head Qrs; being, as I am told, very sick—I have again to thank you my dear frd for the repeated Sentiments of friendship and Affection which breathed so conspicuously in your last farewell; & to assure you, that I shall always retain a warm & grateful remembrance of them. Major Neville shall have my consent to repair to you in France; if his health will permit, & the sanction of Congress can be obtained to whom all applications of Officers for leave to go out of the United States are referred.